Name: Commission Regulation (EC) No 28/94 of 7 January 1994 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/6 Official Journal of the European Communities 8 . 1 . 94 COMMISSION REGULATION (EC) No 28/94 of 7 January 1994 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 167 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accord ­ ance with the regulations governing the market ; whereas the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the categories of sugar in question ; Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering proce ­ dure . Tenders relating to the lots specified in the Annex shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 (la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . n OT No L 81 , 28 . 3 . 1991 , p. 108 . (*) OJ No L 177, 1 . 7. 1981 , p. 4. 8 . 1 . 94 Official Journal of the European Communities No L 6/7 ANNEX LOTS A, B, C and D 1 . Operation Nos ('): 996/93 (A); 997/93 (B); 998/93 (C); 999/93 (D) 2. Programme : 1993 3. Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A, telefax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149, Jerusalem (tel. 972 (2) 89 05 55 ; telex 26194 UNRWA IL ; telefax 972 (2) 81 65 64) Latakia : PO Box 4313, Damascus, SAR, (tel. 963 (1 1 ) 66 02 17 ; telex 412006 UNRWA SY ; telefax : 963 (1 1 ) 24 75 1 3) Beirut : PO Box 947, Beirut, Lebanon (tel . 86 31 32 ; telex 21430 UNRWA LE ; telefax : 87 1 1 45 02 32 (via Satellite)) Amman : PO Box 484, Amman, Jordan (tel . 962 (6) 74 19 14  77 22 26 ; telex 23402 UNRWA JFO JO ; telefax : 962(6) 68 54 76) 5 . Place or country of destination :  lot A : Israel  lot B : Syria  lot C : Lebanon  lot D : Jordan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (4) (6) (9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VA.1) 8 . Total quantity : 1 017 tonnes 9 . Number of lots : four (lot A : 510 tonnes ; lot B : 1 17 tonnes ; lot C : 160 tonnes ; lot D : 230 tonnes) 10 . Packaging and marking (7) ( 10) (") : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA 2 and VA3) Markings in English Supplementary markings on the packaging : 'UNRWA 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 (la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B sugar (points (a) and b))  C sugar (point (c)) 12. Stage of supply : lots A and B : free at port of landing  landed ; lots C and D : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : lot A : Ashdod ; lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : lot C : UNRWA depots in Beirut, Lebanon ; lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2  6. 3 . 1994 18 . Deadline for the supply : lots A and B : 27. 3. 1994 ; lots C and D : 10. 4. 1994 19 . Procedure for determining the costs of supply : tendering procedure 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 24. 1 . 1994 (Brussels time) No L 6/8 Official Journal of the European Communities 8 . 1 . 94 21 . A : In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 3. 1994 (c) deadline for the supply : lots A and B : 10. 4. 1994 ; lots C and D : 24. 4. 1994 B : In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 (c) deadline for the supply : lots A and B : 24. 4. 1994 ; lots C and D : 8 . 5. 1994 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax (322)296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (8) : in the case of A and B sugar : periodic refund applicable to white sugar on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3647/93 (OJ No L 333, 31 . 12. 1993, p. 26) 8 . 1 . 94 Official Journal of the European Communities No L 6 9 LOT E 1 . Operation No ('): 1225/93 2. Programme : 1993 3. Recipient (2) : Federation intemationale des societes de la Croix-Rouge et du Croissant-Rouge (IFRC), departement Approvisionnements et logistique, Case postale 372, CH-1211 Geneve 19 (tel. (4122) 730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Yemenite Red Crescent Society, Head Office, Building No 10, 26 September Street, PO Box 1257, Sana'a, Republic of Yemen (tel . (967 1)203131 /32/33 ; telefax 203131 ; telex 3124 HILAL YE) 5. Place or country of destination ^: Yemen 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (4) (*) (9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA.1 ) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10. Packaging and marking f)(12) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA2 and VA3) Markings in English 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Hodeida 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2  5. 3 . 1994 18. Deadline for the supply : 27. 3. 1994 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 24. 1 . 1994 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 3 . 1 994 (c) deadline for the supply : 10. 4. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 (c) deadline for the supply : 24. 4. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, Batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; (telex 22037/25670 AGREC B ; telefax (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (8) : in the case of A and B sugar : periodic refund applicable to white sugar on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3647/93 (OJ No L 333, 31 . 12. 1993, p. 26) 8 . 1 . 94No L 6/ 10 Official Journal of the European Communities LOT F 1 . Operation No ('): 1233/93 2. Programme : 1993 3. Recipient (2) : Federation Internationale des Societes de la Croix-Rouge et du Croissant-Rouge (IFRC) departement iapprovisionnements et logistique, Case Postale 372, CH-1211 Geneve 19 (tel (4122)730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Societe Nationale de la Croix-Rouge haitienne, Place des Nations Unies (Bicentenaire), BP 1337, Port-au-Prince, Haiti (W I), tel . (509)22 23 1035 ; telefax : 22 23 1054 ; telex : 2030001 (cabine publique) 5. Place or country of destination (*) : Haiti 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) (6)(9) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under VAl) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking f) (") ( 12) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA2 and VA.3) Markings in French 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) as follows :  A or B sugar (points (a) and (b))  C sugar (point (c)) 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge Haitienne, Diquini , mairie de Diquini 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 2  6. 3 . 1994 18. Deadline for the supply : 10 . 4. 1994 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 24. 1 . 1994 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 3. 1994 (c) deadline for the supply : 24. 4. 1994 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 2. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3  3. 4. 1994 (c) deadline for the supply : 8 . 5. 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (8) : in the case of A and B sugar : penodic refund applicable to white sugar on 31 . 12. 1993, fixed by Commission Regulation (EC) No 3647/93 (OJ No L 333, 31 . 12. 1993, p. 26) 8 . 1 . 94 Official Journal of the European Communities No L 6/11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  health certificate. 0 Commission delegation to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (*) Lot B : The phytosanitary certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid. Lots E and F : Documents must be legalized by the diplomatic representation in the country of origin of the goods. f) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (8) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. For C sugar : Regulation (EEC) No 2330/87 is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation. (') The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (10) Lots A, C and D : Shipment to take place in 20-foot containers. Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing container yard and are understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container deten ­ tion charges at the port of discharge taken from the day/time of the arrival of the vessel. The 1 5 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashod : consignment to be stowed in 20-foot containers not more than 1 7 tonnes each, net. (") Placed in 20-foot containers . The free holding period for containers must be at least 15 days . C 2) Notwithstanding OJ No C 114, point VA3. (c) is replaced by the following : 'the words "European Community'".